
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1(i)


October 31, 2002

Bank of America, N.A.
901 Main Street
51st Floor
Dallas, Texas 75202

        Re: Sixth Amended and Restated Revolving Credit Agreement

To the Agent and the Lenders who are parties to the
Sixth Amended and Restated Agreement described below:

        We have acted as counsel to RFS Partnership, L.P., a Tennessee limited
partnership (the "Borrower"), RFS Hotel Investors, Inc., its general partner and
a Tennessee corporation ("RFS") and RFS Leasing VII, Inc. ("Leasing") (RFS and
Leasing are collectively referred to as "Guarantors"), in connection with their
execution and delivery of that certain Sixth Amended and Restated Revolving
Credit Agreement among Borrower, Guarantors, and Bank of America, N.A., as well
as various principal lenders made party from time to time thereto ("Lenders"),
providing for Advances in an aggregate principal amount not exceeding
$140,000,000. We are providing this opinion (the "Opinion") to Bank of America,
N.A. ("Recipient") for itself and as Agent for the various Lenders from time to
time party to the Sixth Restatement thereto, providing for Advances at the
request of the Borrower and the Guarantors. Capitalized terms used in the
Opinion shall have the meanings as set forth for them in the Sixth Restatement
dated as of October 31, 2002, hereinafter referred to as ("the Loan Agreement"
or "the Sixth Restatement") unless otherwise defined in this Opinion.

        In order to render this Opinion, we have examined and are relying upon
certified copies of the following documents, all dated as of October 31, 2002
(collectively, the "Documents", items 1 through 5 collectively the "Loan
Documents"):

        1.    The Loan Agreement, executed by the Borrower, the Guarantors,
Recipient and Lenders;

        2.    Continuing and Unconditional Guaranty Agreement of RFS (the "RFS
Guaranty");

        3.    Continuing and Unconditional Guaranty Agreement of Leasing (the
"Leasing Guaranty");

        4.    Each of the Promissory Notes to the Lenders in the aggregate
amount of $140,000,000.

        5.    Each of the Modifications modifying the lien instruments securing
the Loan and issued per the terms of the Loan Agreement.

        6.    Resolutions of the Board of Directors of RFS, as general partner
of Borrower, authorizing the execution and delivery of the Loan Documents by
Borrower;

        7.    Resolutions of the Board of Directors of RFS, authorizing the
execution and delivery of the Continuing and Unconditional Guaranty Agreement by
RFS;

        8.    Resolutions of the Board of Directors of Leasing, authorizing the
execution and delivery of the Continuing and Unconditional Guaranty Agreement by
Leasing;

        9.    All those certain organizational documents of RFS as set forth and
described in Schedule A attached hereto, and such other documents and items
[including but not limited to, such certificates and permits from governmental
officials and agencies, and such certificates and/or statements made by the
officers and/or partners (as the case may be) of Borrower and Guarantors] as we
have deemed necessary or appropriate in rendering the opinions hereinafter set
forth;

        10.  All those certain organizational documents of Leasing as set forth
and described in Schedule A attached hereto, and such other documents and items
[including but not limited to, such certificates and permits from governmental
officials and agencies, and such certificates and/or statements made by the
officers and/or partners (as the case may be) of Borrower and Guarantors] as we
have deemed necessary or appropriate in rendering the opinions hereinafter set
forth;

--------------------------------------------------------------------------------




        11.  All those certain organizational documents of Borrower as set forth
and described in Schedule A attached hereto, and such other documents and items
[including but not limited to, such certificates and permits from governmental
officials and agencies, and such certificates and/or statements made by the
officers and/or partners (as the case may be) of Borrower and Guarantors] as we
have deemed necessary or appropriate in rendering the opinions hereinafter set
forth.

        The documents identified in items 6 through 11 above are herein
collectively referred to as the "Organizational Documents."

        For the purpose of rendering this Opinion, we have examined such
questions of law as we have deemed appropriate. As to certain questions of fact,
we have relied without independent investigation (unless expressly otherwise
indicated herein) on, and we have assumed the accuracy and validity of (however,
nothing has come to our attention which would lead us to doubt the accuracy and
validity of), the certificates of the Secretary of the Guarantors with respect
to corporate and partnership matters of the Guarantors and Borrower (Exhibit
"C"), corporate/partnership records of the Borrower and Guarantors supplied to
us by the Borrower and Guarantors and certificates of certain public officials.
However, except for the Documents described above we have not, unless expressly
otherwise indicated herein, reviewed any other documents or conducted any other
examination of any public records, and the opinions rendered herein are limited
accordingly.

        For purposes of this Opinion, we have assumed that Recipient has the
corporate power and authority to enter into and perform all of its obligations
under the Loan Documents, and the due execution and delivery of the Loan
Documents by, and valid and binding effect of the Loan Documents upon,
Recipient. We also have assumed the authenticity of all documents submitted to
us as originals, the genuineness of all signatures, other than those signing on
behalf of Borrower and Guarantors, the legal capacity of natural persons, and
the conformity to originals of all documents submitted to us as copies. We have
also assumed all charges under the Loan Documents for costs of late payments,
pre-payments, commitments, defaults, and the like to be fair and reasonable as a
matter of fact.

        Based upon the foregoing, and subject to the assumptions, qualifications
and limitations set forth herein, we are of the opinion that:

        1.    The Borrower is a limited partnership, duly organized and validly
existing and in good standing under the laws of Tennessee. Each Guarantor is a
corporation, duly organized and validly existing and in good standing under the
laws of Tennessee. The Borrower has not filed a certificate of cancellation of
limited partnership, and Guarantors have paid all fees, taxes and penalties owed
to the State of Tennessee which affect their existence as corporations, have
filed with the Secretary of State of Tennessee their most recent annual report
required by the Tennessee Business Corporation Act, and have not filed articles
of termination of corporate existence or articles of dissolution. Pursuant to
the certificates of the respective secretaries of states offices, the Borrower
and the Guarantors are qualified to do business in the states as set forth in
Schedule B attached hereto. The Borrower and the Guarantors and each of their
Subsidiaries and each Qualified Borrower have all requisite limited partnership
or corporate, as applicable, authority and power to own and/or lease their
properties, to conduct their businesses, and to enter into, execute and deliver
the Loan Documents and to perform their obligations under the Loan Documents.

        2.    The execution and delivery of the Loan Documents by the Borrower,
Guarantors, and the Subsidiaries and the performance by them of their respective
obligations under the Loan Documents have been duly authorized by all necessary
partnership and corporate, as applicable, action and/or proceedings on their
part and will not:

        [a]  require any consent of the Borrower's limited partners or the
Guarantors' or Subsidiaries' limited partners or shareholders (as the case may
be);

2

--------------------------------------------------------------------------------

        [b]  violate (i) any law, rule, or regulation to which the Borrower, the
Guarantors or the Subsidiaries are subject, or (ii) to our knowledge after due
inquiry, any order, writ, judgment, injunction, decree or award binding on the
Borrower, the Guarantors or the Subsidiaries or (iii) the Borrower's, the
Guarantors' or the Subsidiaries' articles of incorporation, by-laws,
certificates of limited partnership, or partnership agreements, as applicable,
or (iv) to our knowledge, after due inquiry, any indenture, instrument or
agreement binding upon the Borrower, the Guarantors or the Subsidiaries;

        [c]    to our knowledge, after due inquiry, result in, or require, the
creation or imposition of any Lien pursuant to the provisions of any indenture,
instrument or agreement binding upon the Borrower, the Guarantors or the
Subsidiaries.

        3.    The Loan Documents have been duly executed and delivered by the
Borrower, Guarantors and the Subsidiaries and constitute their legal, valid and
binding obligations enforceable in accordance with their respective terms
(except that no opinion is made with respect to Modification Agreements which by
their terms are governed by laws other than the laws of the State of Tennessee).

        4.    To our knowledge, after due inquiry, there is no litigation or
proceeding against Borrower or Guarantors which, if adversely determined, could
have a Material Adverse Effect (as defined in the Loan Document).

        5.    No approval, authorization, consent, adjudication or order of, or
registration or filing with, any governmental authority, which has not been
obtained or made by the Borrower or the Guarantors, is required to be obtained
or made by the Borrower or the Guarantors in connection with the execution and
delivery of the Loan Documents, the borrowings under the Loan Agreement or in
connection with the payment or performance by the Borrower or the Guarantors of
their obligations under the Loan Documents.

        6.    The provisions of the Loan Documents with respect to the payment
of interest, loan fees, default premiums, late fees, prepayment premiums,
default rate of interest, and all other payments or charges thereunder (however
designated) calculated, with respect to varying rates, as of the date hereof, do
not violate the usury laws or laws regulating use or forbearance of money of
Tennessee and the operation of such provisions shall not render the Loan
Documents unenforceable, in whole or in part, or subject to any right of
rescission, set off, counterclaim or defense under such Tennessee laws.

        7.    The foregoing opinions are subject to and expressly limited by the
following assumptions, qualifications and limitations, in addition to those
previously set forth, none of which assumptions, qualifications and limitations
will interfere materially with the practical realization by Recipient of the
benefits, remedies and security intended to be afforded by the Loan Documents:

        A.    The opinion concerning enforceability of the Loan Documents in
Paragraph 3 above is subject to [i] all applicable bankruptcy, insolvency,
reorganization, fraudulent conveyancing, preferential transfer, moratorium or
similar laws of general application and court decisions affecting the rights of
creditors; and [ii] general principles of equity (regardless of whether
enforceability is considered in a proceeding at law or in equity), including
concepts of good faith, fair dealing, commercial reasonableness and
unconscionability.

        B.    Certain rights, remedies and other provisions in the Loan
Documents may be limited or rendered unenforceable by applicable Tennessee laws
or judicial decisions governing such provisions, but in our opinion such laws
and judicial decisions do not, subject to the other qualifications and
limitations in this opinion, render the Loan Documents invalid as a whole, and
there exist, in the Loan Documents or pursuant to applicable law, adequate
rights, remedies and provisions for the practical realization of the benefits
intended to be provided by

3

--------------------------------------------------------------------------------




the Loan Documents, except for the economic consequences of any judicial,
administrative or other procedural delay which may be imposed by, relate to or
result from such laws and judicial decisions.

        C.    The qualification "to our knowledge", whenever used in this
Opinion, means that during the course of our representation of the Borrower and
the Guarantors pursuant to the transactions contemplated by the Loan Documents,
no information has come to the attention of the lawyers in our firm who have had
active involvement in negotiating the transaction, preparing the Loan Documents
or preparing this Opinion contrary to the opinions so qualified. However, except
for the Organizational Documents which we have obtained from the Borrower and
the Guarantors concerning the facts underlying the opinions expressed above, and
except as may be expressly disclosed herein, we have not undertaken any
independent investigation to determine the existence or absence of such facts.

        D.    This Opinion is limited to the law of the State of Tennessee and
the federal laws of the United States of America, and we do not express any
opinion concerning any other law.

        E.    This Opinion is furnished for the benefit of, and may be relied
upon by, Recipient and the Lenders, their successors and assigns, including any
participants in the Loan described in the Loan Agreement, as amended, and each
of their respective counsel only, in connection with the delivery of the Loan
Documents only, and may not be relied upon by any other person or entity, or in
any other context, without our prior written consent. We expressly disclaim any

        F.    responsibility for advising you of any change occurring hereafter
in circumstances concerning the

        G.    transaction which is the subject of this Opinion, including any
changes in the law or in factual matters occurring after the date of this
Opinion.

    Very truly yours,
 
 
/s/  WYATT, TARRANT & COMBS, LLP      

--------------------------------------------------------------------------------

Wyatt, Tarrant & Combs, LLP

cc: WTC Opinions and Standards Group

4

--------------------------------------------------------------------------------





SCHEDULE AORGANIZATIONAL AND RELATED DOCUMENTS


        1.    Corporate Certificate of RFS Hotel Investors, Inc. delivered to
Bank of America, N.A., including without limitation the attachments thereto
(Charter, good standing certificate, bylaws and resolutions).

        2.    Limited Partnership Certificate of RFS Partnership, L.P. delivered
to Bank of America, N.A., including without limitation the attachments thereto
(Certificate of Limited Partnership, Limited Partnership Agreement, good
standing certificate, resolutions).

        3.    Corporate Certificate of RFS Leasing VII, Inc. delivered to Bank
of America, N.A., including without limitation the attachments thereto (Charter,
good standing certificate, bylaws and resolutions).

5

--------------------------------------------------------------------------------


SCHEDULE B

SCHEDULE OF QUALIFICATIONS


Alabama
RFS Hotel Investors, Inc., a Tennessee corporation
RFS Partnership, L.P., a Tennessee limited partnership
RFS Leasing VII, Inc., a Tennessee corporation

Arizona
RFS Hotel Investors, Inc., a Tennessee corporation, doing business in Arizona as
RFSHI, Inc.
RFS Partnership, L.P., a Tennessee limited partnership, doing business in
Arizona as RFS Real Property Limited Partnership
RFS Leasing VII, Inc., a Tennessee corporation

California
RFS Hotel Investors, Inc., a Tennessee corporation
RFS Partnership, L.P., a Tennessee limited partnership, doing business in
California as RFS Real Property, LP
RFS Leasing VII, Inc., a Tennessee corporation


Colorado
RFS Hotel Investors, Inc., a Tennessee corporation
RFS Partnership, L.P., a Tennessee limited partnership
RFS Leasing VII, Inc., a Tennessee corporation

Delaware
RFS Hotel Investors, Inc., a Tennessee corporation
RFS Partnership, L.P., a Tennessee limited partnership
RFS Leasing VII, Inc., a Tennessee corporation

Florida
RFS Hotel Investors, Inc., a Tennessee corporation
RFS Partnership, L.P., a Tennessee limited partnership, doing business in
Florida as RFS Partnership, Limited Partnership
RFS Leasing VII, Inc., a Tennessee corporation

Kentucky
RFS Hotel Investors, Inc.
RFS Partnership, L.P., a Tennessee limited partnership, doing business in
Kentucky as RFS Partnership, Limited Partnership
RFS Leasing VII, Inc., a Tennessee corporation

Louisiana
RFS Hotel Investors, Inc.
RFS Partnership, L.P., a Tennessee limited partnership
RFS Leasing VII, Inc., a Tennessee corporation

Michigan
RFS Hotel Investors, Inc., a Tennessee corporation
RFS Partnership, L.P., a Tennessee limited partnership, doing business in
Michigan as RFS Partnership, Limited Partnership
RFS Leasing VII, Inc., a Tennessee corporation

6

--------------------------------------------------------------------------------

Minnesota
RFS Hotel Investors, Inc., a Tennessee corporation
RFS Partnership, L.P., a Tennessee limited partnership, doing business in
Minnesota as RFS Partnership, Limited Partnership
RFS Leasing VII, Inc., a Tennessee corporation

Nebraska
RFS Hotel Investors, Inc., a Tennessee corporation
RFS Partnership, L.P., a Tennessee limited partnership
RFS Leasing VII, Inc., a Tennessee corporation

New York
RFS Hotel Investors, Inc., a Tennessee corporation
RFS Partnership, L.P., a Tennessee limited partnership
RFS Leasing VII, Inc., a Tennessee corporation

Oklahoma
RFS Hotel Investors, Inc., a Tennessee corporation
RFS Partnership, L.P., a Tennessee limited partnership, doing business in
Oklahoma as RFS Partnership, Limited Partnership
RFS Leasing VII, Inc., a Tennessee corporation

South Carolina
RFS Hotel Investors, Inc., a Tennessee corporation
RFS Partnership, L.P., a Tennessee limited partnership
RFS Leasing VII, Inc., a Tennessee corporation

Tennessee
RFS Hotel Investors, Inc.
RFS Partnership, L.P., a Tennessee limited partnership
RFS Leasing VII, Inc., a Tennessee corporation

Texas
RFS Hotel Investors, Inc., a Tennessee corporation
RFS Partnership, L.P., a Tennessee limited partnership
RFS Leasing VII, Inc., a Tennessee corporation

7

--------------------------------------------------------------------------------


EXHIBIT "C"

OFFICER'S CERTIFICATE


        The undersigned, Elizabeth A. McNeill, certifies that she is the duly
elected and qualified Vice President and Secretary of RFS Hotel Investors, Inc.
("RFS") the general partner of RFS Partnership, L.P. (the "Borrower") and RFS
Leasing VII, Inc. ("Leasing"), and RFS and Leasing collectively referred to
-herein as ("Guarantors"), and further certifies, individually and on behalf of
the Borrower and the Guarantor for purposes of the legal opinion to be rendered
by Wyatt, Tarrant & Combs and other related purposes, the following:

        1.    From the date of formation of RFS and Leasing, to the date of this
certificate, neither the Directors nor the Shareholders of RFS or Leasing have
adopted a resolution contemplating the dissolution, merger or consolidation of
RFS or Leasing with the exception of a proposed transaction with Equity
Inns, Inc., which has been cancelled.

        2.    From the date of formation of the Partnership, to the date of this
Certificate, RFS has taken no action contemplating the dissolution, merger or
consolidation of the Partnership, with the exception of a proposed transaction
with Equity Inns, Inc., which has been cancelled.

        3.    A complete and correct copy of the organizational documents of the
Guarantors, together with all amendments thereto as of the date of this
certificate, is attached as Exhibit A and B to this certificate.

        4.    A complete and correct copy of the organizational documents of the
Borrower, together with all amendments thereto as of the date of this
certificate, is attached as Exhibit C to this certificate.

        5.    There are no actions, suits or proceedings pending or threatened
against the Borrower or the Guarantors which, if adversely determined, could
have a Material Adverse Effect as described in the Loan Agreement, other than
previously disclosed to Bank of America.

        6.    Attached as Exhibit D to this certificate is a true, complete and
correct copy of certain resolutions duly adopted at a meeting of Directors of
the General Partner of the Borrower, duly held on October     , 2002, at which a
quorum was present and voted throughout, that such resolutions are the only
resolutions dealing with the subject matter thereof and that such resolutions
have not been amended or rescinded and are now in full force and effect.

        7.    Attached as Exhibit E and F to this certificate is a true,
complete and correct copy of certain resolutions duly adopted at a meeting of
the Board of Directors of Guarantors, duly held on October     , 2002, at which
a quorum was present and voted throughout, that such resolutions are the only
resolutions dealing with the subject matter thereof and that such resolutions
have not been amended or rescinded and are now in full force and effect.

        8.    The execution, delivery and performance of the transactions
contemplated by the resolutions set forth in Paragraphs 6 and 7 will not violate
any order, writ, injunction, decree of any court or governmental authority or
agency or any arbitral award applicable to the Guarantor.

8

--------------------------------------------------------------------------------

        9.    The execution, delivery and performance of the transactions
contemplated by the resolutions set forth in Paragraphs 6 and 7 will not result
in the breach of, constitute a default under, require any consent under, or
result in the acceleration or required prepayment of any indebtedness, pursuant
to the terms of any agreement or instrument to which either Guarantor is a party
or result in the creation of any lien upon any property of either Guarantor or
subsidiaries other than in favor of Bank of America, N.A., acting as Agent for
the benefit of any Lenders described in the Loan Agreement.

    /s/  ELIZABETH A. MCNEILL      

--------------------------------------------------------------------------------

Elizabeth A. McNeill,
Secretary

9

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1(i)



SCHEDULE AORGANIZATIONAL AND RELATED DOCUMENTS
SCHEDULE B SCHEDULE OF QUALIFICATIONS
EXHIBIT "C" OFFICER'S CERTIFICATE
